DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,6-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, and 4-6 of U.S. Patent No. 11,115,856 (referred to as P856). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:
	Claim 1 merely broadens the scope of claim 1 of P856.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  
P856 does not explicitly disclose from a third WTRU.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an IAB node receives data from a third node, e.g. a child node.
Re claim 2:	Claim 2 is disclosed in claim 1 of P856.
Re claim 3:	Claim 3 is substantially similar to claim 4 of P856.
Re claim 4:	Claim 4 is substantially similar to claim 5 of P856.
Re claim 6:	Claim 6 is substantially similar to claim 2 of P856.
Re claim 7:	Claim 7 is similar to claim 6 of P856. P856 does not explicitly disclose a child node. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an IAB node communicates with a child node.
Re claim 8:
	Claim 8 merely broadens the scope of claim 1 of P856.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
P856 does not explicitly disclose from a third WTRU.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an IAB node receives data from a third node, e.g. a child node.
Re claim 9: 	Claim 9 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 11: 	Claim 11 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 12:	Claim 12 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 13:	Claim 13 is rejected on the same grounds of rejection set forth in claim 1. 
Re claim 14:	Claim 14 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 15:	Claim 15 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 16: 	Claim 16 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 19:	Claim 19 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claim 8.

Claims 5 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,115,856 (referred to as P856) in view of Huawei (3GPP TSG-RAN WG2 Meeting #108 Reno, USA 18th-22th Nov, 2019 “TP for the pre-BSR”). 
Re claim 5:
P856 does not explicitly disclose cancelling the first BSR and the second BSR in response to transmitting the MAC PDU.
Huawei discloses cancelling the first BSR and the second BSR in response to transmitting the MAC PDU (Page 3 All BSRs triggered prior to MAC PDU assembly shall be cancelled when a MAC PDU is transmitted).
P856 and Huawei are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify P856 to include cancelling BSR as taught by Huawei in order to converse resources and efficiently allocate resources.
Re claim 17:	Claim 17 is rejected on the same grounds of rejection set forth in claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (3GPP TSG-RAN WG2 Meeting #108 Reno, USA 18th-22th Nov, 2019 “TP for the pre-BSR”) in view of Lee (US 20160374110).
Re claim 1:
Huawei triggering a first buffer status report (BSR), wherein the first BSR indicates an amount of data expected to arrive from a third WTRU to the first WTRU for uplink transmission (Pg.2 For IAB-MT, A pre-emptive BSR, if configured, may be triggered as a “Regular BSR” if any of the following occur: UL grant is provided to child IAB node or UE; BSR is received from child IAB node or UE and Pg.1 We specify a new BSR (with a new format), for pre-emptive BSR. For this new BSR - differentiate in BSR available data (as today) and expected data); 
triggering a second BSR, wherein the second BSR indicates an amount of data already available at the first WTRU for uplink transmission (Pg. 2 A BSR shall be triggered if any of the following events occur and Pg.1 We specify a new BSR (with a new format), for pre-emptive BSR. For this new BSR - differentiate in BSR available data (as today) and expected data); and 
transmitting a Medium Access Control (MAC) Protocol Data Unit (PDU) using uplink resources allocated (Pg. 3 MAC PDU assembly can happen at any point in time between uplink grant reception and actual transmission of the corresponding MAC PDU).
As shown above, Huawei discloses transmitting a MAC PDU using an uplink grant, but does not explicitly disclose the resources are allocated by a second WTRU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a IAB node, as discloses in Huawei, has resources allocated by a parent node (“a second WTRU”).  Zhuo (US 20220167382 Para.[0005 and Fig.1]) is further evidence relied upon for a parent node allocating resources to an IAB node.
Huawei does not explicitly disclose wherein the MAC PDU includes one first BSR MAC CR and one second BSR MAC CE.
Lee discloses wherein the MAC PDU includes one first BSR MAC CR and one second BSR MAC CE (Para.[0130]  A MAC PDU may contain at most one MAC BSR CE for uplink transmission over Uu and, if possible, at most one MAC BSR CE for ProSe, even when multiple events trigger a BSR by the time a BSR can be transmitted in which case the regular BSR and the periodic BSR shall have precedence over the padding BSR. If a MAC PDU can only accommodate one MAC BSR CE, a BSR for uplink transmission may have precedence over a ProSe BSR – where as shown above in claim 1 Huawei discloses a first and second BSR MAC CE for uplink transmission to a WTRU).
Huawei and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei to include transmitting a first and second MAC BSR CE based on what a MAC PDU can accommodate as taught by Lee in order to determine priorities between BSR’s so the UE can determine what to transmit (Lee Para.[0129]).
Re claim 2:
As shown above, Huawei in view of Lee meets all the limitations of the parent claim.
Huawei does not explicitly disclose wherein the uplink resources are enough to accommodate both the first BSR MAC CE and the second BSR MAC CE.
Lee discloses wherein the uplink resources are enough to accommodate both the first BSR MAC CE and the second BSR MAC CE (Para.[0130]  A MAC PDU may contain at most one MAC BSR CE for uplink transmission over Uu and, if possible, at most one MAC BSR CE for ProSe, even when multiple events trigger a BSR by the time a BSR can be transmitted in which case the regular BSR and the periodic BSR shall have precedence over the padding BSR. If a MAC PDU can only accommodate one MAC BSR CE, a BSR for uplink transmission may have precedence over a ProSe BSR – where as shown above in claim 1 Huawei discloses a first and second BSR MAC CE for uplink transmission to a WTRU).
As shown above, Lee discloses determining to transmit a first and/or second BSR MAC CE in the MAC PDU based on what the MAC PDU can accommodate and priority.  Lee does not explicitly disclose ‘if UL resources for transmitting the MAC PDU are enough to accommodate’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that what a MAC PDU can accommodate is based on the UL resources that are allocated for the MAC PDU.  Therefore a MAC PDU is able to accommodate a first and second BSR MAC CE when there are enough UL resources and can only accommodate one BSR MAC CE when there are not enough UL resources for two BSR MAC CE’s.
Huawei and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei to include transmitting a first and second MAC BSR CE based on what a MAC PDU can accommodate as taught by Lee in order to determine priorities between BSR’s so the UE can determine what to transmit (Lee Para.[0129]).
Re claim 3:
Huawei discloses wherein the MAC PDU is allowed to include at most one first BSR MAC CE for the first BSR and at most one second BSR MAC CE for the second BSR, even when multiple events have triggered the first BSR or the second BSR (Pg.3 A MAC PDU shall contain at most one BSR MAC CE).

Re claim 5:
Huawei discloses cancelling the first BSR and the second BSR in response to transmitting the MAC PDU (Page 3 All BSRs triggered prior to MAC PDU assembly shall be cancelled when a MAC PDU is transmitted).
Re claim 6:
Huawei discloses wherein the first BSR is a Pre-emptive BSR and the second BSR is a Regular BSR or a Periodic BSR (Pg.2 For IAB-MT, A pre-emptive BSR and Pg. 2 A BSR shall be triggered).
Re claim 7:
Huawei discloses wherein the first WTRU is an integrated access and backhaul (IAB) node, and the third WTRU is a User Equipment (UE) or a child node of the first WTRU (Pg. 1 The network can configure whether the pre-emptive BSR is used at an IAB node (by MAC configuration in RRC) and Pg.3 UL grant is provided to child IAB node or UE; BSR is received from child IAB node or UE).
Re claim 8:
Huawei discloses triggering a first buffer status report (BSR), wherein the first BSR indicates an amount of data expected to arrive from a third WTRU to the first WTRU for uplink transmission (Pg.2 For IAB-MT, A pre-emptive BSR, if configured, may be triggered as a “Regular BSR” if any of the following occur: UL grant is provided to child IAB node or UE; BSR is received from child IAB node or UE and Pg.1 We specify a new BSR (with a new format), for pre-emptive BSR. For this new BSR - differentiate in BSR available data (as today) and expected data); 
triggering a second BSR, wherein the second BSR indicates an amount of data already available at the first WTRU for uplink transmission (Pg. 2 A BSR shall be triggered if any of the following events occur and Pg.1 We specify a new BSR (with a new format), for pre-emptive BSR. For this new BSR - differentiate in BSR available data (as today) and expected data); 
determining whether to include a first BSR Medium Access Control (MAC) Control Element (CE) for the first BSR and/or a second BSR MAC CE for the second BSR into a MAC Protocol Data Unit (PDU) (Pg. 2 A BSR shall be triggered if any of the following events occur and Pg.1 We specify a new BSR (with a new format), for pre-emptive BSR. For this new BSR - differentiate in BSR available data (as today) and expected data), and 
transmitting the MAC PDU using uplink resources allocated (Pg. 3 MAC PDU assembly can happen at any point in time between uplink grant reception and actual transmission of the corresponding MAC PDU and ).
As shown above, Huawei discloses transmitting a MAC PDU using an uplink grant, but does not explicitly disclose the resources are allocated by a second WTRU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a IAB node, as discloses in Huawei, has resources allocated by a parent node (“a second WTRU”).  Zhuo (US 20220167382 Para.[0005 and Fig.1]) is further evidence relied upon for a parent node allocating resources to an IAB node.
Huawei does not explicitly disclose determining to include a BSR based on at least a rule which prioritizes the second BSR MAC CE over the first BSR MAC CE on the order of inclusion; transmit one BSR when the uplink resources are enough to accommodate the second BSR MAC CE but are not enough to accommodate both the first BSR MAC CE and the second BSR MAC CE.
Lee discloses determining to include a BSR based on at least a rule which prioritizes the second BSR MAC CE over the first BSR MAC CE on the order of inclusion; transmit one BSR when the uplink resources are enough to accommodate the second BSR MAC CE but are not enough to accommodate both the first BSR MAC CE and the second BSR MAC CE (Para.[0130]  A MAC PDU may contain at most one MAC BSR CE for uplink transmission over Uu and, if possible, at most one MAC BSR CE for ProSe, even when multiple events trigger a BSR by the time a BSR can be transmitted in which case the regular BSR and the periodic BSR shall have precedence over the padding BSR. If a MAC PDU can only accommodate one MAC BSR CE, a BSR for uplink transmission may have precedence over a ProSe BSR – where as shown above in claim 1 Huawei discloses a first and second BSR MAC CE for uplink transmission to a WTRU).
As shown above, Lee discloses determining to transmit a first and/or second BSR MAC CE in the MAC PDU based on what the MAC PDU can accommodate and priority.  Lee does not explicitly disclose ‘when the resources are enough’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that what a MAC PDU can accommodate is based on the UL resources that are allocated for the MAC PDU.  Therefore a MAC PDU is able to accommodate a first and second BSR MAC CE when there are enough UL resources and can only accommodate one BSR MAC CE when there are not enough UL resources for two BSR MAC CE’s.
Huawei and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei to include transmitting a first and second MAC BSR CE based on what a MAC PDU can accommodate as taught by Lee in order to determine priorities between BSR’s so the UE can determine what to transmit (Lee Para.[0129]).

Re claim 11:
	Claim 11 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 12:
	Claim 12 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 13:
Claim 13 is rejected on the same grounds of rejection set forth in claim 1.  Huawei does not explicitly disclose a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device of Huawei includes a control circuit, processor, and memory in order to use well known components in a wireless device, as also shown in Tesanovic (US 20200267595 Para.[0138]).
Re claim 14:
	Claim 14 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 15:
	Claim 15 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 17:
	Claim 17 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 7.

Re claim 20:
Claim 20 is rejected on the same grounds of rejection set forth in claim 8.  Huawei does not explicitly disclose a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device of Huawei includes a control circuit, processor, and memory in order to use well known components in a wireless device, as also shown in Tesanovic (US 20200267595 Para.[0138]).

Claim(s) 4,9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Lee as applied to claims 1,8, and 13 above, and further in view of Zhuo (US 20220167382).
Re claim 4:
As shown above, Huawei in view of Lee meets all the limitations of the parent claims and discloses an IAB node and a child node and an uplink transmission from the IAB node.
Huawei does not explicitly disclose wherein the uplink transmission is from the first WTRU to the second WTRU, and the second WTRU is a parent node of the first WTRU.
Zhuo discloses wherein the uplink transmission is from the first WTRU to the second WTRU, and the second WTRU is a parent node of the first WTRU (Para.[0005]  After receiving the BSR 1, the IAB node 02 may allocate an uplink transmission resource to the IAB node 01, and apply, in advance, for an uplink transmission resource from a parent node of the IAB node 02 (where in FIG. 1, the parent node of the IAB node 02 is a donor node) for the uplink data that is to reach the IAB node 02. In this case, when receiving the uplink data from the IAB node 01, the IAB node 02 can quickly transmit the uplink data to the parent node of the IAB node 02).
Huawei and Zhuo are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei to include a parent node as taught by Zhuo in order to explicitly show a parent node with an IAB node and to reduce uplink transmission delay (Zhuo Para.[0005]).
Re claim 9:
	Claim 9 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 16:
	Claim 16 is rejected on the same grounds of rejection set forth in claim 4.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Lee as applied to claim 8 above, and further in view of Tesanovic (US 20210345383).
Re claim 10:
As shown above, Huawei in view of Lee meets all the limitations of the parent claim.
Huawei does not explicitly disclose keeping the first BSR triggered and cancelling the second BSR in response to transmitting the MAC PDU.
Tesanovic discloses keeping the first BSR triggered and cancelling the second BSR in response to transmitting the MAC PDU (Para.[0096]  When the MAC PDU including a BSR MAC CE is transmitted, at least some previously triggered BSRs may be cancelled and Para.[0140]  In some examples, only buffer status information relevant to the first BSR trigger 214 may have been included in the MAC PDU, in which case the first BSR trigger 214 may be cancelled but the second BSR trigger 216 will remain active).
Huawei and Tesanovic are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei to include triggering a BSR and cancelling a BSR as taught by Tesanovic in order to efficiently allocate resources and avoid wasting bandwidth (Tesanovic Para.[0125]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471